United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-1349
                                    ___________

Gary Pelton,                             *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
                                         *
Wal-Mart Stores, Inc.,                   *       [UNPUBLISHED]
                                         *
              Appellee.                  *
                                    ___________

                                 Submitted: October 24, 1997
                                     Filed: December 19, 1997
                                    ___________

Before McMILLIAN and BEAM, Circuit Judges and WEBB,1 District Judge.
                               ___________

PER CURIAM.

      Gary Pelton appeals from the district court's2 adverse entry of
summary judgment in this action for injuries sustained at a business owned
and operated by Wal-Mart




      1
       The Honorable Rodney S. Webb, Chief Judge, United States District Court for
the District of North Dakota, sitting by designation.
      2
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
Stores, Inc. Having carefully reviewed the record and the parties' briefs,
we conclude that the district court did not err. Accordingly, we affirm.
See 8th Cir. R. 47B.

     A true copy.

           ATTEST:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-